129 F.3d 127
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.German SHAHBAZIAN;  Vartohi Malakian Shahbazian, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70523.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 7, 1997.**Decided Nov. 12, 1997.

Petition to Review a Decision of the Board of Immigration Appeals.
Before:  GIBSON,*** KOZINSKI and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Most of the Shahbazians' problems in Iran stemmed from comments Mr. Shahbazian made on TV about Iran's inhospitable business environment, not their status as Armenian Christians.  The IJ's and the BIA's findings rejecting the Shahbazian's religious persecution claim are therefore adequately supported by the record.  The Shahbazians did not make a political opinion claim in their request for asylum, see A.R. 158;  id. at 161-63, so that claim is not preserved for appeal.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


**
 * The Honorable Floyd R. Gibson, United States Court of Appeals for the Eighth Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3